Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered January 5, 2011, convicting defendant, upon his plea of guilty, of murder in the first degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea. Defendant received a full opportunity to present his arguments, which were properly rejected by the court (see People v Frederick, 45 NY2d 520 [1978]). Defendant, as well as new counsel appointed for the plea withdrawal motion, made written submissions. Neither defendant nor his counsel sought to amplify those submissions, and no hearing was requested.
The record establishes the voluntariness of the plea. Defendant’s claims of innocence, coercion and inadequate consultation with counsel were directly contradicted by responses defendant gave during the thorough plea allocution, and by the court’s recollection of the proceedings. Concur — Gonzalez, P.J., Tom, Catterson, Renwick and Richter, JJ.